Appeal by the defendant from a judgment of the County Court, Rockland County (Resnick, J.), rendered July 26, 2005, convicting him of grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court providently exercised its discretion in denying the defendant’s request for an adjournment to retain new counsel, made on the day of trial (see People v Linares, 2 NY3d 507 [2004]; People v Davis, 299 AD2d 420, 421 [2002]; People v Gloster, 175 AD2d 258, 259-260 [1991]).
*746Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Hepp, 40 AD3d 880, 881 [2007]). Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Spolzino, J.P., Santucci, Balkin and Chambers, JJ., concur.